EXHIBIT C
Legal Services | Burns Bowen Bair LLP | Insurance Law Firm




           What We Do: Insurance
           Recovery

           Burns Bowen Bair represents corporations, boards of directors, investment funds, public entities, professional
           firms, unions, tribes, hospitals, bankruptcy trustees, churches, plaintiff classes, and individuals in complex
           coverage, bad faith, financial fraud, and counterparty disputes with insurance companies.  

           Among other notable representations, our team recently represented the board of directors of one of the
           world’s largest banks in a front-page-headline engagement that resulted in the largest insurance-funded
           settlement of a shareholder derivative action in history.




                                                                                 Coverage Litigation
                                                                                 Domestic and International Insurance
                                                                                  Arbitration
                                                                                 Resolving Securities Fraud Class
                                                                                  Actions and Derivative Disputes
                                                                                 Bad Faith Litigation
                                                                                 Bankruptcy Trustee Litigation
                                                                                 Insurance Class Actions
                                                                                 Counterparty Disputes with Insurers
                                                                                 Early Resolution of Insurance-Driven
                                                                                  Liability Claims
                                                                                 Counseling and Teaming with Plaintiffs’
                                                                                  Lawyers on Insurance Matters




                                                                                          Stay Connected

https://bbblawllp.com/services/[4/23/2020 7:13:28 PM]
Tim Burns | Founder, Partner and Insurance Lawyer | Burns Bowen Bair




           Meet Tim Burns

                                                                       Tim Burns is a partner at Burns Bowen Bair LLP.
                                                                       He combines a deep understanding of insurance
                                                                       law and the insurance industry with a broad
                                                                       understanding of the civil litigation system that
                                                                       allows him to bring creative solutions to high-stakes
                                                                       problems.

                                                                       Before founding Burns Bowen Bair LLP, Tim was a
                                                                       partner at three of the largest law firms in the
                                                                       country and led the insurance recovery practice
                                                                       groups at two of those law firms. Tim built from
                                                                       scratch one of the world’s top directors’ and officers’
                                                                       insurance practices. He has co-authored two books
                                                                       on directors’ and officers’ insurance and lectured
                                                                       and written widely on that topic as well as many

           Tim Burns                                                   other areas of insurance law and public policy. For
                                                                       years, Tim taught at directors’ colleges put on by
           Partner | Insurance Trial Lawyer                            some of the foremost law and business schools in
                                                                       the country, including Stanford’s Directors’ College
                608-286-2808
                                                                       and the University of Chicago, Stanford and
                tburns@bbblawllp.com                                  Dartmouth Directors’ Consortium.

                LinkedIn                                              Since the financial crisis, Tim has led a small group
                                                                       of lawyers who have obtained over $1 billion in
                                                                       settlements and judgments from the insurance
                                                                       industry under many different types of insurance
                                                                       policies, including general liability insurance,
                                                                       directors’ and officers’ insurance, professional
                                                                       liability insurance, fiduciary liability insurance, cyber
                                                                       insurance, property insurance, and crime and
                                                                       fidelity insurance.

                                                                       Tim represents some of the largest corporations in



https://bbblawllp.com/tim-burns/[4/23/2020 7:19:42 PM]
